DETAILED ACTION
Applicant is again reminded that the application as published is not necessarily the same as the application as filed.  Accordingly, when Applicant indicates support for specification, drawing, or claim changes in Amendments, Applicant should refer to the specific location for such support in the U.S. application as filed, and not in the international application as published.  Amendment after Final filed on 07 June 2021 at page 4.
Continued Examination under 37 C.F.R. § 1.114
A Request for Continued Examination (RCE) under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after the final Office action dated 11 March 2021.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) was timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 07 June 2021 has been entered.
Withdrawn Objections and Rejections
The rejection of claims 1 and 3 to 6 under 35 U.S.C. § 103 as being unpatentable over Goto et al. (EP 1 571 201) in view of Honma et al. (JP 2005-235882).
The rejection of claim 7 under 35 U.S.C. § 103 as being unpatentable over Goto et al. (EP 1 571 201) in view of Honma et al. (JP 2005-235882) and Kokubo et al. (JP 2004-321111).
Reasons for Allowance
Applicant’s arguments are persuasive as to why the amended claims and the new claim are allowable over the prior art.  Amendment after Final filed on 07 June 2021 at pages 4 to 7.
Any further comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance”.
Conclusion
Claims 1, 3 to 6, and 8 are allowed.  Claim 2 was cancelled in the Amendment filed on 01 October 2020 and claim 7 was cancelled in the Amendment after Final filed on 07 June 2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative 
/Gautam Prakash/
Primary Examiner, Art Unit 1799